Title: To George Washington from Major General John Armstrong, Sr., 18 September 1777
From: Armstrong, John Sr.
To: Washington, George



Dear General
[Schuylkill] Falls [Pa.] 18th Sepr 17778 OClock P.M.

I wrote you last Night at this hour respecting One hundred Cattle which are now Safe at Sweeds Ford.
Upon examining repeatedly the disposition of the Militia from Greys Ferry to the ford last mention’d, I cou’d not See the least use especially from Troops of this Sort, in a Situation So far detatched—joined to this the great probability of the Enemies looking more immediately to Sweedsford, where Tory intelligence also assert they are to pass, I have this afternoon determin’d to draw up the Men to Sweeds Ford & given Orders accordingly, leaving One Flat necessarily employed at the middle Ferry to be guarded by the invalids of the City—The apprehension that you might possibly come to action some where near that place was also a Secret motive—I have Ordered yesterday Several Iron pieces Sixes & fours instead of which they have Sent two twelves of which Size we had two before. To morrow evening I expect the Troops with three pieces of lesser Size, & One Company of Artillery from Fort Island where I understood there were three, but wou’d not have called any from that place had I not sent a Company the day before Yesterday with the two Brass pieces we had to join you—The Island I know can again be Supplyed by Volunteers from the City. General Ried has now met me & Says the Company & two pieces Sent General Knox are again return’d not knowing where to find you, or rather not being able to get up, but that he advised another & Safer Route which I hope they have taken, having a guard of One hundred Men. ’tis computed that Sweeds Ford may be passed to morrow afternoon by foot as today it has been rode, but deep. In two days I expect our numbers may be about Eleven hundred. I have the Honor to be Your Excellency’s Most Obedt Servt

John Armstrong

